       Case 3:19-cv-01651-WHO Document 172 Filed 03/04/21 Page 1 of 5



 1   NINA F. LOCKER (SBN 123838)
     IGNACIO E. SALCEDA (SBN 164017)
 2   EVAN L. SEITE (SBN 274641)
     LAURA G. AMADON (SBN 321524)
 3
     WILSON SONSINI GOODRICH & ROSATI
 4   Professional Corporation
     650 Page Mill Road
 5   Palo Alto, CA 94304-1050
     Telephone:    (650) 493-9300
 6   Facsimile:    (650) 565-5100
     Email:        nlocker@wsgr.com
 7
                   isalceda@wsgr.com
 8                 eseite@wsgr.com
                   lamadon@wsgr.com
 9
     Attorneys for Defendants Nutanix, Inc.,
10   Dheeraj Pandey, and Duston M. Williams
11

12                              UNITED STATES DISTRICT COURT
13                           NORTHERN DISTRICT OF CALIFORNIA
14                                   SAN FRANCISCO DIVISION
15

16                                                  Case No. 3:19-cv-01651-WHO
17   IN RE NUTANIX, INC.                             CLASS ACTION
     SECURITIES LITIGATION
18                                                   STIPULATION AND [PROPOSED]
                                                     ORDER MODIFYING CLASS
19                                                   CERTIFICATION DEADLINES
                                                     AND CASE MANAGEMENT
20                                                   CONFERENCE
21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER
     MODIFYING CLASS CERTIFICATION DEADLINES
     AND CASE MANAGEMENT CONFERENCE
     CASE: 3:19-CV-01651-WHO
       Case 3:19-cv-01651-WHO Document 172 Filed 03/04/21 Page 2 of 5



 1          WHEREAS, this action is a consolidated securities class action alleging violations of

 2   Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 and Securities Exchange

 3   Commission Rule 10b-5;

 4          WHEREAS, on May 28, 2019, Shimon Hedvat filed a motion, pursuant to the Private

 5   Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-4(a)(3)(i)(II), to (a) appoint himself as the

 6   lead plaintiff in this action and (b) to appoint his counsel, Levi & Korsinsky, LLP, as lead counsel in

 7   this action (ECF No. 22);

 8          WHEREAS, on July 10, 2019, the Court granted Mr. Hedvat’s motion, appointed Mr. Hedvat

 9   as Lead Plaintiff, and appointed his counsel, Levi & Korsinsky, LLP, as Lead Counsel (ECF No. 87);

10          WHEREAS, on September 9, 2019, Mr. Hedvat filed the Consolidated Amended Complaint

11   for Violation of the Federal Securities Laws (“FAC”) against Defendants Nutanix, Inc., Dheeraj

12   Pandey, and Duston M. Williams (collectively, the “Defendants”) (ECF No. 102);

13          WHEREAS, the FAC added the City of Miami Fire Fighters’ and Police Officers’ Retirement

14   Trust (the “Trust”) as a named plaintiff and proposed class representative;

15          WHEREAS, on October 24, 2019, Defendants moved to dismiss the FAC (ECF No. 108), and

16   after briefing and oral argument (ECF Nos. 111, 113, 115), the Court granted Defendants’ motion to

17   dismiss with leave to amend on March 9, 2020 (ECF No. 121);

18          WHEREAS, on April 17, 2020, Mr. Hedvat and the Trust filed a Second Amended Complaint

19   for Violation of the Federal Securities Laws (“SAC”) against Defendants (ECF No. 124);

20          WHEREAS, on May 22, 2020, Defendants moved to dismiss the SAC (ECF No. 125), and
21   after briefing and oral argument (ECF Nos. 127, 129, 134), the Court denied Defendants’ motion to

22   dismiss the SAC on September 11, 2020 (ECF No. 140);

23          WHEREAS on October 27, 2020, the Court held a case management conference (“CMC”) and

24   entered a scheduling order that, among other things, set a further CMC for May 4, 2021 at 2:00 p.m.

25   and set a schedule for Lead Plaintiff’s Motion for Class Certification such that the deadline for Lead

26   Plaintiff to file his Motion for Class Certification was February 26, 2021, the deadline for Defendants

27   to file any response was April 30, 2021, the deadline for Lead Plaintiff to file any reply was June 30,

28   2021, and the date set for hearing on the motion was July 21, 2021 at 2:00 p.m. (ECF No. 152);
     STIPULATION AND [PROPOSED] ORDER                1
     MODIFYING CLASS CERTIFICATION DEADLINES
     AND CASE MANAGEMENT CONFERENCE
     CASE: 3:19-CV-01651-WHO
       Case 3:19-cv-01651-WHO Document 172 Filed 03/04/21 Page 3 of 5



 1           WHEREAS, on January 27, 2021, Mr. Hedvat, Jose Flores, and the Trust filed a joint Motion

 2   to Withdraw as Lead Plaintiff and Substitute Lead Plaintiff (ECF Nos. 161-162);

 3           WHEREAS, on January 28, 2021, the Clerk of Court set the Motion to Withdraw as Lead

 4   Plaintiff and Substitute Lead Plaintiff for hearing on March 3, 2021 (ECF No. 163);

 5           WHEREAS, on February 4, 2021, by stipulation of the parties the Court modified the deadline

 6   for Lead Plaintiff to file his Motion for Class Certification from February 26, 2021 to March 10, 2021,

 7   and the deadline for Defendants to file any response from April 30, 2021 to May 12, 2021, but left all

 8   other deadlines and the date set for hearing on the Motion for Class Certification in place (ECF No.

 9   165);

10           WHEREAS, on March 1, 2021, after briefing by the parties (ECF Nos. 161-162, 167-170), the

11   Court granted the Motion to Withdraw Lead Plaintiff and re-opened the lead plaintiff application

12   process for 21 days (ECF No. 171);

13           WHEREAS, lead plaintiff applications must be filed with the Court on or before March 22,

14   2021 (ECF No. 171);

15           WHEREAS, the Trust remains a plaintiff in this action and Lead Counsel remains its counsel;

16           WHEREAS, in light of the current procedural posture and, in particular, the fact that a new

17   lead plaintiff must be appointed, Lead Counsel and Defendants respectfully request that the class

18   certification briefing be continued as set forth below;

19           WHEREAS, Lead Counsel and Defendants also respectfully request the CMC and related

20   CMC deadlines be continued as set forth below;
21           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, SUBJECT TO

22   APPROVAL BY THIS COURT, by Lead Counsel and Defendants, subject to Court approval, as

23   follows:

24           1.      Within ten (10) days of the Court’s order appointing a new lead plaintiff, the lead

25   plaintiff(s) and Defendants shall confer and submit to the Court for approval a proposed schedule,

26   including, if appropriate, a schedule for the filing of a Motion for Class Certification and a briefing

27   schedule for that motion.

28
     STIPULATION AND [PROPOSED] ORDER
     MODIFYING CLASS CERTIFICATION DEADLINES
     AND CASE MANAGEMENT CONFERENCE
     CASE: 3:19-CV-01651-WHO                         2
       Case 3:19-cv-01651-WHO Document 172 Filed 03/04/21 Page 4 of 5



 1            2.     The CMC scheduled for May 4, 2021 is vacated pending the appointment of a lead

 2   plaintiff. Likewise, the deadline for filing a Case Management Statement is continued accordingly.

 3            3.     Nothing in this Stipulation shall be construed as a waiver of any party’s rights or

 4   positions in law or in equity.

 5            IT IS SO STIPULATED.

 6   Dated: March 4, 2021                         WILSON SONSINI GOODRICH & ROSATI
                                                  Professional Corporation
 7

 8                                                /s/ Ignacio E. Salceda
                                                      Ignacio E. Salceda
 9
                                                  650 Page Mill Road
10                                                Palo Alto, CA 94304
                                                  Tel: (650) 493-9300
11                                                Email: isalceda@wsgr.com

12                                                Attorneys for Defendants Nutanix, Inc.,
                                                  Dheeraj Pandey, and Duston M. Williams
13

14   Dated: March 4, 2021                          LEVI & KORSINSKY, LLP

15                                                /s/ Shannon L. Hopkins
                                                      Shannon L. Hopkins (admitted pro hac vice)
16
                                                  1111 Summer Street, Suite 403
17                                                Stamford, CT 06905
                                                  Tel: (203) 992-4523
18                                                Email: shopkins@zlk.com

19                                                Attorneys for Named Plaintiff City of Miami Fire
                                                  Fighters’ and Police Officers’ Retirement Trust and
20                                                Lead Counsel for the Class
21

22

23

24   IT IS SO ORDERED.

25

26   Dated:
                                                             Honorable William H. Orrick
27                                                           United States District Judge
28
     STIPULATION AND [PROPOSED] ORDER
     MODIFYING CLASS CERTIFICATION DEADLINES
     AND CASE MANAGEMENT CONFERENCE
     CASE: 3:19-CV-01651-WHO                         3
       Case 3:19-cv-01651-WHO Document 172 Filed 03/04/21 Page 5 of 5



 1                                             ATTESTATION

 2           I, Ignacio E. Salceda, am the ECF User whose identification and password are being used to

 3   file this Stipulation and [Proposed] Order Modifying Certification Deadlines and Case Management

 4   Conference. In compliance with Local Rule 5-1(i)(3), I hereby attest that Lead Counsel, Levi &

 5   Korsinsky, concurs in this filing.

 6

 7   Dated: March 4, 2021                       WILSON SONSINI GOODRICH & ROSATI
                                                Professional Corporation
 8
                                                /s/ Ignacio E. Salceda
 9                                                  Ignacio E. Salceda

10
                                                Attorneys for Defendants Nutanix, Inc.,
11                                              Dheeraj Pandey, and Duston M. Williams

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER
     MODIFYING CLASS CERTIFICATION DEADLINES
     AND CASE MANAGEMENT CONFERENCE
     CASE: 3:19-CV-01651-WHO                      4
